Olguin v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-433-CR





RICARDO CASTILLO OLGUIN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 158
TH
 DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Ricardo Castillo Olguin appeals from his conviction for driving while intoxicated.  In a single point, appellant complains that the trial court improperly admitted his intoxilyzer test results into evidence because the State failed to lay a proper foundation for their admission.  This complaint is waived because a videotape on which the officer who administered the test could be heard telling appellant what the test results were had previously been published to the jury without objection.  
See Leday v. State,
 983 S.W.2d 713, 718 (Tex. Crim. App. 1998).  We overrule appellant’s point and affirm the trial court’s judgment.



PER CURIAM



PANEL F:	CAYCE, C.J.; GARDNER and WALKER, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: August 14, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.